17-22668-shl       Doc 31  Filed 03/22/19 Entered 03/22/19 16:55:31 Main Document
                                         Pg 1 of 1
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________
                                             :
In re:                                       : Case No. 17-22668 (rdd)
                                             :
Bonnie Allison Leger - Calgi,                : Chapter 13
                                             :
                                  Debtor     :
_______________________________________:

         ORDER TERMINATING LOSS MITIGATION AND FINAL REPORT

Name of Creditor: Santander Bank, N.A.

Property Address: 43 Fourth Avenue, Pelham, NY 10803

Last Four Digits of Account Number of Loan: 6243

File Date of Loss Mitigation request: 05/01/2017

Date of Entry of Loss Mitigation Order: 06/19/2017

Date of Entry of Order Approving Settlement (if any): _________

Other Requests for Loss Mitigation in this Case: ____ Yes          X    No

       The use of the Court’s Loss Mitigation Program Procedures has resulted in the following
[please check appropriate box below]:

          Loan modification                                     Surrender of property

          Short sale                                     X      No agreement has been reached

          Other:       Arrears to be paid in chapter 13 plan.

        ORDERED, that Loss Mitigation is terminated with respect to the Loan identified above
by the last four digits of the account number.

Dated: White Plains, New York
       March 22, 2019

                                               /s/ Robert D. Drain
                                               United States Bankruptcy Judge
